IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                                April 30, 2008
                               No. 07-50783
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

ALEJANDRO JAVIER LAZOS-ORTIZ

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                         USDC No. 3:06-CR-2317-4


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
     Alejandro Javier Lazos-Ortiz (Lazos) appeals his convictions for conspiring
to harbor and encourage illegal aliens, aiding and abetting the harboring of
illegal aliens, and aiding and abetting the encouraging of aliens illegally
entering the United States. He asserts that the evidence is insufficient to
support his convictions because, although there may have been some evidence
linking him to some of the alien stash houses discussed at trial, there was no



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50783

evidence that he had ties to the stash house raided on October 12, 2006, the date
alleged in the indictment.
      Because Lazos failed to move for a judgment of acquittal, we review his
sufficiency argument to determine whether “the record is devoid of evidence
pointing to guilt.” United States v. Delgado, 256 F.3d 264, 274 (5th Cir. 2001).
“The prosecution is not required to prove the exact date [alleged in the
indictment]; it suffices if a date reasonably near is established.” United States
v. Powers, 168 F.3d 741, 746 (5th Cir. 1999). We have reviewed the record and
the arguments of the parties, and we conclude that the record is not devoid of
evidence supporting a conclusion that Lazos engaged in an alien-harboring
conspiracy and harbored and encouraged illegal aliens. See Delgado, 256 F.3d
at 274. The judgment of the district court is AFFIRMED.




                                       2